ORDER
PER CURIAM:
Appellant Michael Marshall pled guilty in 2008 to several crimes stemming from the vandalism of a vending machine and the assault of a police officer while attempting to evade arrest. Marshall subsequently filed a motion for post-conviction relief under Supreme Court Rule 24.035, contending that (1) his attorney failed to adequately advise him that the Circuit Court of Clay County did not accept binding plea agreements; and (2) his attorney coerced him into pleading guilty by failing to investigate the State’s case against him. The circuit court denied relief following an evidentiary hearing. Marshall appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).